FILED
                             NOT FOR PUBLICATION                            JUL 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALLEN E. ORR,                                     No. 08-56364

               Plaintiff - Appellant,             D.C. No. 8:07-cv-00434-AG-MLG

  v.
                                                  MEMORANDUM *
ORANGE COUNTY SHERIFF’S
DEPARTMENT; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Central District of California
                     Andrew J. Guilford, District Judge, Presiding

                               Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Allen E. Orr died while this appeal was pending, and his apparent next-of-

kin have not responded to the Court’s order informing them that if they wish to




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
prosecute Orr’s appeal, they must file a notice of appearance. Therefore, the

appeal is dismissed. See Fed. R. App. P. 43.

      DISMISSED.




                                         2                                      08-56364